Opinion issued January 21, 2010










In The
Court of Appeals
For The
First District of Texas




NO. 01–08–00257–CV




BHARAT BHUSHAN KAPUR, Appellant

V.

TAXCO, INC. AND PAT WALKER, Appellee




On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2005-25857




MEMORANDUM OPINIONAppellant Bharat Bhushan Kapur has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          Wes dismiss the appeal  for want of prosecution for failure to timely file a brief. 
We deny all pending motions.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.